Case 1:19-cv-20934-JEM Document 18 Entered on FLSD Docket 05/10/2019 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


     ERNESTO RIVERA
                                     Plaintiff

     v.                                                       Case No. 1:19-cv-20934-JEM

     DOVE INVESTMENT CORP., and
     SHAFRITZ & ASSOCIATES, PA

                                     Defendants.

          DEFENDANT SHAFRITZ AND ASSOCIATES, P.A.’ S AMENDED
     CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
                             STATEMENT

             I hereby disclose the following pursuant to this Court’s May 9, 2019 Order on

     Interested parties and Corporate Disclosure Statement:

             1. The name of each person, attorney, association of persons, firm, law firm,

     partnership, and corporation that has or may have an interest in the outcome of this

     action, including subsidiaries, conglomerates, affiliates, parent corporations, publicly-

     traded companies that own 10% or more of a party’s stock, and all other identifiable legal

     entities related to any party in the case:

             a. Ernesto Rivera– Plaintiff

             b. Leo Bueno, Esquire– Counsel for Plaintiff

             c. Joey D. Gonzalez, Esquire– Counsel for Plaintiff

             d. Shafritz and Associates, P.A. – Defendant

             e. DOVE Investment Corp. - Defendant

             f. Hugh B. Shafritz– Counsel for Defendants
Case 1:19-cv-20934-JEM Document 18 Entered on FLSD Docket 05/10/2019 Page 2 of 2



            I hereby certify that I am unaware of any actual or potential conflict of interest

     involving the District Judge and Magistrate Judge assigned to this case, and will

     immediately notify the Court in writing on learning of any such conflict.

     Dated May 10, 2019


                                                     s/ Hugh B. Shafritz
                                                     Hugh B. Shafritz
                                                     Florida Bar No. 0031372
                                                     SHAFRITZ AND ASSOCIATES, P.A.
                                                     601 N Congress Avenue, Suite 424
                                                     Delray Beach, FL 33445
                                                     Telephone: (561) 278-7828
                                                     Facsimile: (561) 278-8658
                                                     Email: hshafritz@collectionslawfirm.com
                                                     Counsel for Shafritz and Associates, P.A.




                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed
     electronically using the CM/ECF filing system, which will provide a notice of filing to all
     counsel of record via electronic transmission on this the 10th day of May, 2019.


                                                          /s/ Hugh B Shafritz
                                                          Hugh B. Shafritz, Esquire
